Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 22, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160354 & (18)(24)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160354
                                                                     COA: 348687
                                                                     Calhoun CC: 2016-001394-FC
  LARRY MAX LAWHEAD, JR.,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 29, 2019
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 22, 2020
         p1214
                                                                                Clerk